PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/570,498
Filing Date: 30 Oct 2017
Appellant(s): TOYOBO CO., LTD.    



__________________
Stephen G. Adrian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 26th, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (JPH07189105A) as read from an accompanying English machine translation.
With regards to claims 24-25, Hideo discloses a three-dimensional random loop bonded structure made of a thermoplastic polyester elastomer continuous linear body (i.e., a net-like structure) having a thin fiber layer (i.e., in a thickness direction thereof) which includes two sets of fibers of different fineness (i.e., diameter), each of the fibers in a given set having a diameter of 0.1 to 5 mm (i.e., a differing diameter) (para. [0008], [0011], [0012], and [0014]). The fiber layers of Hideo are integrated at a fusion region (i.e., forming a mixed region) (para. [0008], [0011], and [0012]). The fiber thickness range of Hideo overlap the claimed ranges (i.e., thin fiber thickness of 0.48 to 1.5 mm; thick fiber thickness of 0.5 to 2.5 mm). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
With regards to the claimed thin fiber main region and thick fiber main region, and furthermore, the recitation of a thin fiber main region having 90% or more thin fibers based on total number of fibers, and the thick fiber region having 90% or more thick fibers, it is noted that the layers of Hideo are made of thin and thick fibers, respectively (i.e., there being 100% thick and thin fibers, respectively). However, the Examiner notes that the term “region” is not defined as having particular boundaries. Technically, any collection of thin fibers or thick fibers could potentially constitute 100% of a given region, depending on what boundaries for the region are selected.
Though Hideo does not expressly recite a thick fiber thickness which is greater than the thin fiber thickness by 0.07 mm or more, Hideo teaches the basic fiber layer as having a larger fiber thickness, and that the differences in fiber fineness (i.e., thickness) should be made sufficiently large such that the thin fiber layer has a soft feel while the basic fiber layer has sufficient durability (para. [0008], [0011], and [0012]). Therefore, one of ordinary skill in the art would have found it obvious to have optimized the difference in thickness between the thin fibers and the thick fibers of Hideo. More particularly, one of ordinary skill would want a larger difference in order to impart larger degrees of softness and durability, since the lower the fiber thickness, the greater the softness, but the thicker the fiber thickness, the greater the durability (Hideo: para. [0008], [0011], and [0012]).
Furthermore, a person of ordinary skill would have found it obvious to have selected a hollow cross-section for the thick fibers in order to provide improved anti-compression and bulkiness to the structure of Hideo (Hideo: para. [0013]). In addition, a person of ordinary skill would have found selection of a triangular cross section obvious for the purpose of providing improved sitting comfort (Hideo: para. [0029]).
With regards to the claimed residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization, the net structure of Hideo is presumed to have this feature, since the present specification states that a residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization arises in the claimed invention due to integration of a thin fiber layer and a thick fiber layer, and since the net structure of Hideo is essentially a thin fiber layer integrated with a thick fiber layer, it is not seen how the net structure of Hideo would not necessarily have a residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization (i.e., if Hideo did not have the claimed residual strain, then the present specification would be incorrect in its statement that the presence of integrated thick and thin fiber layers leads to the claimed residual strain) (See Present Specification PGPub: para. [0050]-[0051]; Hideo: (para. [0008], [0011], and [0012])). However, it is further noted that Hideo teaches a three-dimensional random loop bonded structure which is substantially identical to that of the claimed invention. It has been held that a product’s structure and its properties are inseparable. See MPEP 2112. Hideo teaches each of the presently claimed features, and therefore, Hideo is expected to possess the claimed residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization. However, in the interest of compact prosecution, it is further noted that claimed residual strain is a measure of the compression durability of the entire net-like structure. The disclosure of Hideo is primarily concerned with compression resistance and recovery (Hideo: para. [0006]). Nearly every facet of the structure of Hideo, including but not limited to fiber cross sectional properties, pseudo-crystallization process parameters, fiber fusion process features, and material density, are taught as adjusted to achieve compression resistance (Hideo: para. [0013], [0018], and [0029]). Therefore, a person of ordinary skill would have found the compression properties of Hideo obvious to optimize. See MPEP 2144.05.
With regards to claim 26, Hideo discloses a cushion material comprising a three-dimensional random loop bonded structure according to claim 1 (see above discussion, in addition to para. [0008], [0011], [0012], [0014], and [0030]).
With regards to claim 27, Hideo discloses the fibers as in solid form (see above discussion). Hideo further teaches that selection of a hollow cross-section leads to improved bulkiness and anti-compression properties while reducing the weight of the overall structure (Hideo: para. [0013]). Therefore, a person of ordinary skill in the art would have found it obvious to have selected a hollow cross-section for the thick fibers, in order to improve the bulkiness and anti-compression properties of the fibers, while reducing their weight (Hideo: para. [0013]).



 (2) Response to Argument
(A) Response to Appellant’s assertion that claims 24-26 are patentable over Hideo, starting on page 6 of the brief
Appellant argues that in Hideo’s teaching of adjusting its ratio Ib/Is via a combination of fineness and density, the term “density” refers to a density of the network structure (i.e., apparent density) and not the density of the fibers. Appellant directs the Examiner to paragraph [0014] of Hideo. The Examiner does not agree, Hideo has two separate meanings of the term “density”, and Applicant appears to be mixing them. In paragraph [0012] of Hideo as cited on page 7 of the brief, Hideo teaches adjusting the density of each layer to achieve a specific apparent density. The Examiner is arguing that a person of ordinary skill in the art could change the density of the materials to achieve the claimed moment. Appellant has directed Examiner to the apparent density (i.e., the density of the overall laminate), and not the density discussed in Hideo. Appellant is arguing against Examiner’s interpretation of the term “density” using the meaning of the term “apparent density”, which based on paragraph [0012] of Hideo, is not the same as “density”.
In addition Appellant’s arguments are not commensurate in scope with the claims. Appellant’s arguments are specifically directed to fineness diameters (i.e., finenesses), while the claims are directed to “fiber size”. The phrase “fiber size” is broader than fineness or diameter. Paragraph [0090] of the present specification PGPub discusses the determination of fiber size, and it simply states that they are “determined from the obtained fiber cross sectional picture”. Appellant’s arguments hinge on the longest dimension of equilateral triangles constituting the fiber size, but simply stating that the size was “determined from the obtained fiber cross sectional picture” does not actually mean that the longest dimension represents fiber size. Fiber size could be determined by approximating a circle from equilateral triangles, or by the line bisecting the triangles. Such interpretations from fiber size are within the scope of the present specification, and would give different values for lb/ls, depending on what Appellant chooses to arbitrarily select for the measurement of “fiber size”. 
Appellant provides calculations on pages 10-11 of the present brief, and argues that the required ratio Ib/Is of Hideo excludes the claimed thick fiber diameter range and thin fiber diameter range. Appellant’s arguments are ultimately unpersuasive as the calculations do not accurately align with the scope of the present claims. Appellant’s calculations rely on the assumption that the triangular thick fibers of Hideo are equilateral, but neither the claims nor Hideo state that equilateral triangles are used. Appellant’s calculations entirely hinge on the triangular cross-section being equilateral. Appellant further appears to have selected a specific model for converting equivalent diameters (one in which a triangle is essentially circumscribed within a circle), but there are other models which would yield different results (such as one in which a circle is circumscribed in a triangle). In other words, Appellant could essentially argue teaching away by virtue of selecting any particular model not taught in Hideo which happens to produce a “teaching away”, even if other models available to a person of ordinary skill would not produce such a teaching.
Furthermore, as best understood, Appellant’s calculations are incorrect. On page 11, Appellant produces the following:

    PNG
    media_image2.png
    165
    660
    media_image2.png
    Greyscale

Appellant states that d1 represents a size of the thick fiber (i.e., a length of a side of an equilateral triangle approximated from a triangular shape). The diameter d1 comes from the following formula provided by Appellant:

    PNG
    media_image3.png
    23
    109
    media_image3.png
    Greyscale

The Examiner presumes the formula is meant to be interpreted as “            
                [
                2
                /
                √
                3
                ]
                ∙
                d
                2
                "
            
         and not             
                "
                2
                /
                [
                
                    3
                
                ∙
                d
                2
                ]
                .
                "
            
         The thick fiber diameter endpoints according to present claim 24 are 0.5 mm and 2.5 mm. This gives values for d1 of             
                "
                [
                2
                /
                √
                3
                ]
                [
                0.5
                 
                m
                m
                ]
                 
                =
                1.73
                 
                m
                m
                "
            
         and             
                "
                [
                2
                /
                √
                3
                ]
                [
                2.5
                 
                m
                m
                ]
                 
                =
                8.66
                 
                m
                m
                "
            
        , yet the arguments appear to have a maximum of 1.75 and a minimum of 0.73.  It is not clear, therefore, where Appellant obtained the values they rely upon.
This is further compounded by Appellant’s disclosure of fibers with “triangular rice-ball shaped cross section” (see at least paragraph [0117] of Appellant’s PGPub). Appellant is arguing equilateral triangles, but as best understood from Appellant’s specification, the triangular fibers are not strictly equilateral triangles, but rather, are inclusive of other, non-equilateral triangular shapes, such as “triangular rice-ball” shapes.

(B) Response to Appellant’s assertion that claim 27 is patentable over Hideo, starting on page 12 of the brief
Appellant argues that Hideo does not teach combined use of thin fibers having a solid cross section and thick fibers with a hollow cross section. Appellant argues that all of the working examples of Hideo employ solid fibers, and that none of the working examples mention inner and outer orifice diameters. These arguments are not found persuasive as they do not address the Examiner’s finding that Hideo teaches selection of hollow cross-section fibers for the thick fibers for the purpose of improving bulkiness and anti-compression properties, while reducing weight. That the specific examples of Hideo do not mention hollow cross-section fibers does not negate Hideo’s additional instruction to a person of ordinary skill.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.W./
Examiner, Art Unit 1783
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.